DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
	The Amendment filed 05/27/2021 has been entered.  Claims 1, 10 and 19 have been amended.  Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


 
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites “wherein the adjusting the luminance level of the cursor comprises: increasing the luminance level of the cursor to the adjusted luminance level in response to a first triggering event” which is already claimed by Claim 1 limitations of “adjusting, by the logic, a luminance level associated with the cursor on the HDR display device to be greater than the reference luminance level by increasing the luminance level of the displayed cursor from the reference luminance level to the adjusted luminance level in response to a first triggering event“ upon which it depends and thus fails to further limit the subject matter of the claim upon which it depends.   Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites “wherein the luminance level adjustment hardware logic is configured to: adjust the luminance level of the cursor by increasing the luminance level of the cursor to the adjusted luminance level in response to a first triggering event” which is already claimed by Claim 10 limitations of “luminance level adjustment hardware logic configured to:… adjust a luminance level associated with a cursor on the HDR display device to be greater than the reference luminance level by increasing the luminance level of the displayed cursor from the reference luminance level to the adjusted luminance level in response to a first triggering event “ upon which it depends and thus fails to further limit the subject matter of the claim upon which it depends.   Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cousins, US 2016/0378295 A1, in view of GUO et al. (hereinafter GUO), US 2015/0245004 A1.

Regarding independent claim 1, Cousins teaches a method for displaying a cursor on a high dynamic range (HDR) display device (ABSTRACT a method (a method), [0022] The display device 152 (display device) containing the cursor 156 in a first display area 154 may also include a second display region 158 not surrounding the cursor 156…The first display region 154 and the second display region 158 may be controlled separately to provide a visual contrast (on a high dynamic range HDR) and to help isolate and identify the first display region 154 containing the cursor 156 (for displaying a cursor)), comprising: adjusting, by logic, a luminance level associated with the cursor on the HDR display device to be greater than reference luminance level by increasing the luminance level of the displayed cursor from the reference luminance level to the adjusted luminance level in response to a first triggering event ([0027] computing device 110 generating the rendering information on display device 152 may detect that a repetitive actuation has occurred, [0029] FIG. 2B The cursor enhancement effect may change a color by changing a brightness, e.g. luminosity or illumination level of or an intensity of a color that is already present in the cursor 156…based on an attribute of the repetitive actuation, [0047] At time T2 of the timing diagram 500, a sustained repetitive actuation of the input device 130 is detected. The sustained repetitive actuation is above a first threshold period of time and magnitude, sustained repetitive actuation is detected, and the cursor enhancement effect is activated…[0048] At time T3 of the timing diagram 500, sustained repetitive actuation continues to be detected, and the cursor enhancement effect may reach a saturation limit…the saturation limit may correspond to a maximum…intensity, e.g. brightness; this suggests changing based on an attribute of the repetitive actuation (adjusting by logic) the luminosity level of cursor 156 displayed on display device 152 (a luminance level associated with the cursor on the HDR display device) such that the luminosity level increases towards a maximum brightness (to be greater than) from the intensity that is already present in the cursor 156 before detected repetitive actuation (wherein the already present luminosity level in the cursor 156 before detected repetitive actuation is construed as the reference luminance level) wherein changing the luminosity of the cursor 156 from an intensity level already present towards maximum brightness to a changed intensity level (by increasing the luminance level of the displayed cursor from reference luminance level to the adjusted luminance level) is in response to detection of repetitive actuation occurring (in response to a first triggering event)) wherein the reference luminance level is a level that a cursor would be displayed on the HDR device if no adjusting were performed ([0029] The cursor enhancement effect may change a color by changing a brightness, e.g. luminosity or illumination level of or an intensity of a color that is already present in the cursor 156…based on an attribute of the repetitive actuation, [0049] When the sustained repetitive actuation ceases at time T4, the one or more activated cursor enhancement effects may be deactivated…until the cursor enhancement effect is completely deactivated at time T6…In this manner, deactivating the activated one or more cursor enhancement effects includes restoring the one or more of the output devices to the first condition before activation of the one or more cursor enhancement effects.  This may include restoring a first display characteristic of the cursor 156; this suggests that the luminosity level already present (wherein the reference luminance level) in cursor 156 displayed on display device 152 (that a cursor would be displayed on the HDR device) before any sustained repetitive actuation is the intensity level (is a level) display characteristic that the cursor 156 is restored to when no sustained repetitive actuation occurs (if no adjusting were performed)); and causing display of the cursor at the adjusted luminance level on the HDR display device ([0027] computing device 110 generating the rendering information on display device 152 may detect that a repetitive actuation has occurred, [0029] The cursor enhancement effect may change a color by changing a brightness, e.g. luminosity or illumination level of or an intensity of a color that is already present in the cursor 156…based on an attribute of the repetitive actuation, [0048] sustained repetitive actuation continues to be detected, and the cursor enhancement effect may reach a saturation limit…the saturation limit may correspond to a maximum…intensity, e.g. brightness; this suggests that sustained repetitive actuation once saturation limit is reached causes display of cursor 156 (and causing display of the cursor) at the increased maximum brightness luminosity level (at the adjusted luminance level) on the display device 152 (on the HDR display device)).  
Cousins does not expressly teach obtaining, by logic, a reference luminance level indicating a default white value for the HDR display device wherein the reference luminance level is less than a peak luminance level for the HDR display device.
However, GUO teaches obtaining, by logic, a reference luminance level indicating a default white value for a HDR display device wherein the reference luminance level is less than a peak luminance level for the HDR display device ([0012] The composition unit automatically may adapt HDR inputs based on a display device's ability to render the frame and improve visibility in non-ideal viewing environments, [0046] Based on the detected ambient conditions, the compositor 400 may shade the frame, perform local tone mapping, and/or warp existing color space conversions (e.g., one-dimensional lookup tables (1D LUT), 2D LUTs, matrix multiplication, etc.) used to map one color space to another. For example, if the environment of a display device is relatively bright, the composition unit may map video samples to an extended range compared with lower-light conditions, [0047] Further, a mode of operation may override or delimit the range of adjustments made to a frame during composition. Each of the modes may have settings defining a range of behavior…For example, in relatively dark environments, a wide dynamic range experience may be provided with conventional brightness displays by holding average brightness to less than maximum native display levels (e.g., 1/4 of the linear brightness measurement). In such situations, the viewer's eyesight may adapt to the relatively lower peak values, and elements coded to be significantly brighter may use more of the display's native brightness, e.g., the maximum possible brightness based on native settings; this suggests a composition mode obtains an average brightness level (a reference luminance level) of 1/4 of the linear brightness measurement (indicating a default white value) for the HDR display device (for the HDR display device) wherein the average brightness level (wherein the reference luminance level) is less than maximum native display brightness level (is less than a peak luminance level) of the HDR display device (for the HDR display device)).
Because Cousins and GUO both address the issue of determining a brightness level to be applied to graphical element displayed on a HDR display device, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of obtaining, by logic, a reference luminance level indicating a default white value for a HDR display device wherein the reference luminance level is less than a peak luminance level for the HDR display device as suggested by GUO into Cousin’s method, with a reasonable expectation of success, such that Cousin incorporates a compositor mode setting obtained cursor graphic element’s average brightness level displayed on the HDR display device is less than the maximum native display brightness level of the HDR display device which is then used as the cursor’s reference level to be further adjusted in response to sustained repetitive actuation, as taught by Cousins, to teach obtaining, by logic, a reference luminance level indicating a default white value for the HDR display device wherein the reference luminance level is less than a peak luminance level for the HDR display device; adjusting, by the logic, a luminance level associated with the cursor on the HDR display device to be greater than the reference luminance level by increasing the luminance level of the displayed cursor from the reference luminance level to the adjusted luminance level in response to a first triggering event; wherein the reference luminance level is a level that a cursor would be displayed on the HDR device if no adjusting were performed; and causing display of the cursor at the adjusted luminance level on the HDR display device.  This modification would have been motivated by the desire to address the challenges to mixing visual elements while retaining or mapping color information of the elements and adapting colors and luminance to varying display conditions (GUO [0004]).

Regarding dependent claim 2, Cousins, in view of GUO, teach the method of claim 1, wherein the adjusted luminance level is less than the peak luminance level (see Cousins [0047] At time T2 of the timing diagram 500, a sustained repetitive actuation of the input device 130 is detected. The sustained repetitive actuation is above a first threshold period of time and magnitude, sustained repetitive actuation is detected, and the cursor enhancement effect is activated…[0048] At time T3 of the timing diagram 500, sustained repetitive actuation continues to be detected, and the cursor enhancement effect may reach a saturation limit…the saturation limit may correspond to a maximum…intensity, e.g. brightness; this suggests that the changed brightness intensity level (wherein the adjusted luminance level) of cursor between T2 and T3 is less than the maximum intensity (is less than the peak luminance level)).  

Regarding dependent claim 3, Cousins, in view of GUO, teach the method of claim 1, wherein the adjusting the luminance level comprises increasing the luminance level of the cursor to the adjusted luminance level for a set period of time (see Cousins [0029] FIG. 2B The cursor enhancement effect may change a color by changing a brightness, e.g. luminosity or illumination level of or an intensity of a color that is already present in the cursor 156…based on an attribute of the repetitive actuation, [0047] At time T2 of the timing diagram 500, a sustained repetitive actuation of the input device 130 is detected. The sustained repetitive actuation is above a first threshold period of time and magnitude, sustained repetitive actuation is detected, and the cursor enhancement effect is activated…the cursor may increase in size during the period of sustained repetitive actuation up to a size that is less than the saturation limit.  The cursor enhancement effect may be any one or more of the cursor enhancement effects described in reference to any of FIGS. 2A-2L, 3A-3B, or 4, [0048] At time T3 of the timing diagram 500, sustained repetitive actuation continues to be detected, and the cursor enhancement effect may reach a saturation limit…the saturation limit may correspond to a maximum…intensity, e.g. brightness; this suggests that the changing the brightness intensity level (wherein the adjusting the luminance level) increase the cursor brightness intensity towards maximum intensity saturation limit to a changed cursor displayed intensity (of the cursor to the adjusted luminance level) during the period of sustained repetitive actuation of cursor between T2 and T3 (for a set period of time)).  

Regarding dependent claim 4, Cousins, in view of GUO, teach the method of claim 3, wherein the adjusted luminance level is a set percentage higher than the reference luminance level (see Cousins [0029] FIG. 2B The cursor enhancement effect may change a color by changing a brightness, e.g. luminosity or illumination level of or an intensity of a color that is already present in the cursor 156…based on an attribute of the repetitive actuation, [0047] At time T2 of the timing diagram 500, a sustained repetitive actuation of the input device 130 is detected. The sustained repetitive actuation is above a first threshold period of time and magnitude, sustained repetitive actuation is detected, and the cursor enhancement effect is activated…the cursor may increase in size during the period of sustained repetitive actuation up to a size that is less than the saturation limit.  The cursor enhancement effect may be any one or more of the cursor enhancement effects described in reference to any of FIGS. 2A-2L, 3A-3B, or 4.  When multiple cursor enhancement effects are used, the multiple cursor enhancement effects may be applied at the same rate, [0048] At time T3 of the timing diagram 500, sustained repetitive actuation continues to be detected, and the cursor enhancement effect may reach a saturation limit…the saturation limit may correspond to a maximum…intensity, e.g. brightness; this suggests that the changing the brightness intensity level (wherein the adjusting the luminance level) increase the cursor brightness intensity from the intensity of a color already present in the cursor (the reference luminance level) towards maximum intensity saturation limit to a changed cursor displayed intensity that can be at the same applied rate as another cursor enhancement (wherein increasing at an applied rate implies is a set percentage higher than) during the period of sustained repetitive actuation of cursor between T2 and T3).  

Regarding dependent claim 5, Cousins, in view of GUO, teach the method of claim 1, wherein the adjusting the luminance level of the cursor comprises: increasing the luminance level of the cursor to the adjusted luminance level in response to a first triggering event (see Cousins [0047] At time T2 of the timing diagram 500, a sustained repetitive actuation of the input device 130 is detected. The sustained repetitive actuation is above a first threshold period of time and magnitude, sustained repetitive actuation is detected, and the cursor enhancement effect is activated…[0048] At time T3 of the timing diagram 500, sustained repetitive actuation continues to be detected, and the cursor enhancement effect may reach a saturation limit…the saturation limit may correspond to a maximum…intensity, e.g. brightness; this suggests that the changing the luminosity of the cursor 156 (wherein the adjusting the luminance level of the cursor) from an intensity level already present towards maximum brightness to a changed intensity level (comprises increasing the luminance level of the cursor to the adjusted luminance level) is in response to detection of repetitive actuation occurring (in response to a first triggering event)).  

Regarding dependent claim 6, Cousins, in view of GUO, teach the method of claim 5, further comprising: decreasing the luminance level of the cursor from the adjusted luminance level to a second adjusted luminance level in response to a second triggering event (see Cousins [0048] At time T3 of the timing diagram 500, sustained repetitive actuation continues to be detected, and the cursor enhancement effect may reach a saturation limit…the saturation limit may correspond to a maximum…intensity, e.g. brightness…The cursor enhancement effect may remain applied at its saturation limit while the repetitive actuation is sustained, e.g. until time T4, [0049] At time T4 of the timing diagram 500, a cessation of the sustained repetitive actuation of the input device 130 is detected.  In this manner, sustained repetitive actuation is no longer detected…When the sustained repetitive actuation ceases at time T4, the one or more activated cursor enhancement effects may be deactivated at a linear rate for a particular period of time, e.g. from time T4 to time T5…After the particular period of time has elapsed at time T5, the cursor enhancement effect may be deactivated at a non-linear rate, e.g. exponential rate, until the cursor enhancement effect is completely deactivated at time T6; this suggests in response to sustained repetitive actuation ceasing to be detected (in response to a second triggering event) decreasing at a linear rate of deactivation the brightness intensity of cursor (further comprising decreasing the luminance level of the cursor) from saturation limit of maximum brightness of the changed intensity level (from the adjusted luminance level) during time T4 to T5 to a partially decreased brightness intensity level of cursor at time T5 (to a second adjusted luminance level) wherein from T5 to T6 the deactivation of the brightness intensity of cursor occurs at a nonlinear until cursor enhancement brightness intensity is completely deactivated); and causing display of the cursor at the second adjusted luminance level on the HDR display device (see Cousins [0027] computing device 110 generating the rendering information on display device 152 may detect that a repetitive actuation has occurred, [0029] FIG. 2B The cursor enhancement effect may change a color by changing a brightness, e.g. luminosity or illumination level of or an intensity of a color that is already present in the cursor 156…based on an attribute of the repetitive actuation, [0048] At time T3 of the timing diagram 500, sustained repetitive actuation continues to be detected, and the cursor enhancement effect may reach a saturation limit…the saturation limit may correspond to a maximum…intensity, e.g. brightness…The cursor enhancement effect may remain applied at its saturation limit while the repetitive actuation is sustained, e.g. until time T4, [0049] At time T4 of the timing diagram 500, a cessation of the sustained repetitive actuation of the input device 130 is detected.  In this manner, sustained repetitive actuation is no longer detected…When the sustained repetitive actuation ceases at time T4, the one or more activated cursor enhancement effects may be deactivated at a linear rate for a particular period of time, e.g. from time T4 to time T5…After the particular period of time has elapsed at time T5, the cursor enhancement effect may be deactivated at a non-linear rate, e.g. exponential rate, until the cursor enhancement effect is completely deactivated at time T6; this suggests the timing of the changes to the cursor enhancement effects displayed (and causing display of the cursor) on display device 152 (on the HDR display device) includes the cursor enhancement effect changing the presented cursor’s brightness intensity level displayed at a decreased brightness intensity level at time T5 (at the second adjusted luminance level) as it linearly deactivates from time T4 to T5).  

Regarding dependent claim 7, Cousins, in view of GUO, teach the method of claim 6, wherein the first triggering event is a first user command indicating a request to locate the cursor on the HDR display device (see Cousins [0027] computing device 110 generating the rendering information on display device 152 may detect that a repetitive actuation has occurred, [0051] FIG. 6 is a flow chart illustration of an exemplary embodiment of a method 600 for activating then deactivating one or more cursor enhancement effects, in response to sustained repetitive actuation of an input. The method 600 may be performed by computing device 110 of FIG. 1, [0052] In reference to FIGS. 1 and 6, the method 600 may include detecting 610, at a computing device 110, a sustained repetitive actuation of an input device 130 operatively connected to the computing device, the sustained repetitive actuation being above a first predetermined threshold period of time and magnitude, the input device being associated with a cursor 156 on a display screen 152 of one or more output devices 150 in a first condition and operatively connected to the computing device. Method 600 may continue with activating 620 one or more cursor enhancement effects 122 associated with the one or more output devices into a second condition, wherein at least one property of the one or more cursor enhancement effects is based on at least one attribute of the detected sustained repetitive actuation, [0056] Method 600 may conclude with detecting 660, at the computing device 110, a cessation of the sustained repetitive actuation of the input device 130…Deactivating the one or more cursor enhancement effects may include restoring a first display characteristic of the cursor at a linear rate for a third predetermined period of time, and restoring the first display characteristic of the cursor at a non-linear rate for a fourth predetermined period of time. Thus, FIG. 6 describes a method 600 for providing cursor enhancement effects to help a user locate a cursor in a rendered display; this suggests the detection of sustained repetitive actuation of an input by a user (wherein the first triggering event) to activate cursor enhancement effects (is a first user command) to help a user locate a cursor in a rendered display of a display device 152 (indicating a request to locate the cursor on the HDR display device)), and wherein the second triggering event is a second user command indicating a request to stop locating the cursor on the HDR display device (see Cousins [0027] computing device 110 generating the rendering information on display device 152 may detect that a repetitive actuation has occurred, [0051] FIG. 6 is a flow chart illustration of an exemplary embodiment of a method 600 for activating then deactivating one or more cursor enhancement effects, in response to sustained repetitive actuation of an input. The method 600 may be performed by computing device 110 of FIG. 1, [0056] Method 600 may conclude with detecting 660, at the computing device 110, a cessation of the sustained repetitive actuation of the input device 130…Deactivating the one or more cursor enhancement effects may include restoring a first display characteristic of the cursor at a linear rate for a third predetermined period of time, and restoring the first display characteristic of the cursor at a non-linear rate for a fourth predetermined period of time. Thus, FIG. 6 describes a method 600 for providing cursor enhancement effects to help a user locate a cursor in a rendered display; this suggests the detection 660 of cessation of sustained repetitive actuation of an input by a user (and wherein the second trigger event) to deactivate cursor enhancement effects (is a second user command) that concludes the need to help a user locate a cursor and restore display characteristic of displayed cursor in a rendered display of a display device 152 (indicating a request to stop locating the cursor on the HDR display device)).  

Regarding dependent claim 8, Cousins, in view of GUO, teach the method of claim 1, further comprising: assigning a triggering key on an input/output device (see Cousins [0052] As described, repetitive actuation of an input device may include…pressing one or more keys on a keyboard 134, wherein pressing one or more keys on the keyboard includes pressing non-printing keys, the non-printing keys further including a Control key, an Alt key, and one or more arrow keys; this suggests that non-printing keys on a keyboard (key on an input/output device) are assigned to trigger repetitive actuation (assigning a triggering)), wherein the adjusting the luminance level associated with the cursor on the HDR display device is in response to detecting an activation of the triggering key on the input/output device (see Cousins [0027] computing device 110 generating the rendering information on display device 152 may detect that a repetitive actuation has occurred, [0029] FIG. 2B The cursor enhancement effect may change a color by changing a brightness, e.g. luminosity or illumination level of or an intensity of a color that is already present in the cursor 156…based on an attribute of the repetitive actuation, [0052] In reference to FIGS. 1 and 6, the method 600 may include detecting 610, at a computing device 110, a sustained repetitive actuation of an input device 130 operatively connected to the computing device, the sustained repetitive actuation being above a first predetermined threshold period of time and magnitude, the input device being associated with a cursor 156 on a display screen 152…As described, repetitive actuation of an input device may include…pressing one or more keys on a keyboard 134, wherein pressing one or more keys on the keyboard includes pressing non-printing keys, the non-printing keys further including a Control key, an Alt key, and one or more arrow keys; this suggests the cursor enhancement effect of changing the brightness intensity of cursor 156 on display device 152 (wherein the adjusting the luminance level associated with the cursor on the HDR display device) occurs based on detecting (is in response to detecting) a repetitive actuation including pressing one or more non-printing keys (an activation of the triggering key) on keyboard 134 (on the input/output device)).  

Regarding dependent claim 9, Cousins, in view of GUO, teach the method of claim 1, wherein the adjusting the luminance level associated with the cursor on the HDR display device is in response to obtaining user input from a pointing device (see Cousins [0027] computing device 110 generating the rendering information on display device 152 may detect that a repetitive actuation has occurred, [0029] FIG. 2B The cursor enhancement effect may change a color by changing a brightness, e.g. luminosity or illumination level of or an intensity of a color that is already present in the cursor 156…based on an attribute of the repetitive actuation, [0052] In reference to FIGS. 1 and 6, the method 600 may include detecting 610, at a computing device 110, a sustained repetitive actuation of an input device 130 operatively connected to the computing device, the sustained repetitive actuation being above a first predetermined threshold period of time and magnitude, the input device being associated with a cursor 156 on a display screen 152…As described, repetitive actuation of an input device may include at least one of moving a pointing device 132 in one of a back and forth and a substantially circular manner; this suggests the cursor enhancement effect of changing the brightness intensity of cursor 156 on display device 152 (wherein the adjusting the luminance level associated with the cursor on the HDR display device) occurs based on detecting (is in response to) a repetitive actuation including one of moving a pointing device 132 (from a pointing device) in one of a back and forth and a substantially circular manner (obtaining user input)).  

Regarding claims 10-18, claims 10-18 are device claims that are substantially the same as the method of claims 1-9, respectively, thus claims 10-18 are rejected for the same reasons as claims 1-9.  In addition, Cousins teaches a device ([0018] computing device 110) comprising: luminance level adjustment hardware logic configured to (FIG. 1 [0018] exemplary computing system 100 including a computing device 110 that is operable to activate and then deactivate one or more cursor enhancement effects in response to a sustained, repetitive actuation of an input device 130…computing device 110 may include at least one processor 112…instructions that are executable by a processor to cause the processor to perform operations according to various embodiments described herein, [0029] the cursor enhancement effect may change a color by changing a brightness, e.g. luminosity or illumination level, of or an intensity of a color that is already present in the cursor 156; thus processor 112 (hardware logic) is configured to perform changing brightness, luminosity or illumination level of cursor enhancement effect (comprising luminance level adjustment configured to)).  

Regarding claims 19-20, claims 19-20 are non-transitory computer readable storage medium claims that are substantially the same as the method of claims 1-2, respectively, thus claims 19-20 are rejected for the same reasons as claims 1-2.  In addition, Cousins teaches a non-transitory computer readable storage medium comprising executable instructions that when executed by logic causes the logic to (FIG. 1 [0018] exemplary computing system 100 including a computing device 110 that is operable to activate and then deactivate one or more cursor enhancement effects in response to a sustained, repetitive actuation of an input device 130…one or more storage devices (a non-transitory computer readable storage medium) may comprise a computer-readable storage device storing instructions that are executable (comprising executable instructions) by a processor to cause the processor to perform operations according to various embodiments described herein (that when executed by logic causes the logic to)).

Response to Arguments
	Applicant's remarks filed 10/18/2021 have been considered as a whole but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Eto et al., US 2016/0210730 A1 (Jul. 21, 2016) ([0182] The present technology may also be configured as below, [0183] (1) An image processing apparatus including: [0184] circuitry configured to: receive image data; and receive metadata set based on the image data, the metadata including information serving as a display mapping reference to maintain a characteristic of the image data to a portion of the image data, [0185] (2) The apparatus according to (1) further including: [0186] a display; and wherein the circuitry is configured to perform display mapping of the image data based on the metadata,[0187] (3) The apparatus according to (1) or (2), [0188] wherein the circuitry is configured to: receive, as the metadata, the information serving as the display mapping reference in each scene, in which the information serving as the display mapping reference includes at least one of (i) Diffuse white information that indicates a white luminance value serving as a reference in the image data or (ii) information on luminance of interest that indicates a luminance value of a central object or an object of interest in the image data; and perform the display mapping of the image data so that luminance indicated by the Diffuse white information or the luminance of interest is maintained, [0189] (4) The apparatus according to any one of (1) to (3), [0190] wherein the circuitry is configured to: receive information on peak luminance of the image data as the metadata; and compress the peak luminance of the image data to peak luminance of the display when the peak luminance of the image data is higher than the peak luminance of the display).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393. The examiner can normally be reached M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KC/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143